MILES, Senior Judge
(dissenting in part):
On the confessional stipulation issue, I agree with the result reached by the majority opinion which disposes of this issue adversely to the accused. However, I disagree with their holding that the letter of reprimand was admissible under the facts of this case.
On the first day of trial, the accused’s commander reprimanded him for the alleged possession of contraband several days earlier while in pretrial confinement. After the accused acknowledged receipt, the commander forwarded the letter of reprimand to the base personnel office. All of these actions were taken without the knowledge of accused’s trial defense counsel, although notice to defense counsel is not strictly required for letters of reprimand. Before noon the next day, the trial prosecutor offered into evidence Prosecution Exhibit 13, a copy of this letter of reprimand duly extracted from the accused’s . personnel records. Despite a defense objection, the military judge accepted this exhibit. The correctness of that ruling is the precise issue we decide today.
Under these facts, I conclude that this reprimand was given to the accused in order to influence the sentencing process before the court-martial. In the normal course of events, a letter of reprimand is not given to an accused, receipted for by him, forwarded to a consolidated base personnel office, entered into his records and then extracted therefrom — all within 24 to 30 hours — without very expeditious processing. This is particularly true on a large installation such as Kadena Air Base, Okinawa, the situs of these events. The commander’s purpose is further supported by the lack of notice to the accused’s trial defense counsel — who could be expected to delay the entry of the letter of reprimand into the accused’s record by suggesting that the accused exercise his three day option before responding.
Since the letter of reprimand was given in order to influence the sentencing process, United States v. Boles, 11 M.J. 195 (C.M.A.*7471981) requires that it be excluded from evidence. In that case, the Court of Military Appeals stated:
[W]e conclude the defense has shown that this reprimand was issued by the commanding officer and placed in his UIF for the purpose of influencing the appellant’s present court-martial. The question before this court is whether such action comports with the regulation concerning administrative reprimands. We conclude it does not. [Citations omitted.]
United States v. Boles, 11 M.J. 195 at 199.
Having concluded that United States v. Boles, supra, requires that the letter of reprimand be excluded, I would reassess the sentence.